



COURT OF APPEAL FOR ONTARIO

CITATION: Lee v. McGhee, 2019 ONCA 99

DATE: 20190208

DOCKET: C66139

Hoy A.C.J.O., Simmons and Pardu JJ.A.

BETWEEN

Byeongheon Lee

Plaintiff (Appellant)

and

Doc McGhee, McGhee Entertainment, Capital
    Security and Investigations,
Canadian Tire Centre
,
Gene Simmons
and KISS

Defendants (
Respondents
)

Byeongheon Lee, acting in person

Robin S. Brown, for the respondent Gene Simmons

Pierre Champagne, appearing via videoconference for the
    respondent Canadian Tire Centre

Heard and released orally: February 1, 2019

On appeal from the order of Justice Robyn M. Ryan Bell of
    the Superior Court of Justice, dated October 30, 2018, with reasons reported at
    2018 ONSC 6463.

REASONS FOR DECISION

[1]

The appellant commenced an action against the respondents, and others,
    as a result of his removal from a KISS concert held in Ottawa. The appellant
    appeals the October 30, 2018 order of the motion judge, dismissing his action
    against the respondents pursuant to rr. 57.03(2) and 60.12 of the
Rules of
    Civil Procedure
, R.R.O. 1990, Reg. 194, on the basis that he had not
    abided by the
Rules of Civil Procedure
and had failed to pay
    outstanding costs awards.

[2]

The appellant has not satisfied us that there is any basis for this
    court to interfere with the order of the motion judge.

[3]

We reject the appellantâs assertion that the motion judgeâs dismissal of
    his action against the respondents was unreasonable. She found that the
    âinescapable conclusion from the evidence in the record is that [the appellant]
    chose to ignore the costs ordersâ. She found that the interests of justice
    overrode the general principle that a matter should be heard on its merits and
    required the dismissal of the appellantâs claim against the respondents. The
    motion judge specifically considered the fact that the appellant is a
    self-represented litigant, and, as such, entitled to some accommodation and
    assistance. But she found that he had received âplentyâ, and was not entitled
    to abuse the system or the parties opposite, nor ignore the rules and orders of
    the court, without fear of any consequence. The motion judge balanced the
    competing interests and considered all relevant factors. There is no basis for
    this court to interfere with the exercise of her discretion to dismiss the
    appellantâs claim against the respondents.

[4]

Accordingly, the appeal is dismissed. Each of the respondents is
    entitled to costs of the appeal, fixed in the amount of $2,000, inclusive of
    HST and disbursements.

âAlexandra
  Hoy A.C.J.O.â

âJanet
    Simmons J.A.â
âG. Pardu J.A.â


